Citation Nr: 1541750	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  12-30 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder.  

2.  Entitlement to service connection for a left arm disorder, to include left ulnar radiculopathy.  


REPRESENTATION

Appellant represented by:	Karl Kazmierczak, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran had active military service from August 1974 to August 1977. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.  In August 2015, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the appellant in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159.

A January 2010 VA examination report includes the opinions that the Veteran's low back and left arm disorders are less likely as not caused by or the result of military service.  The Veteran claims (and the service treatment records show) that he was treated for low back and left arm rifle sling palsy in service and that he has experienced back and left arm symptoms (which he is competent to report) since service.  See August 2015 hearing transcript.  Because the January 2010 opinions do not address the Veteran's competent allegations of ongoing back and left arm complaints since service, they are inadequate for rating purposes.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (finding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service); Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  Accordingly, a new VA examination and opinions are necessary.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to be examined by an orthopedist to determine the nature and likely etiology of his low back and left arm disabilities.  The entire record must be reviewed by the examiner in conjunction with the examination.  All indicated studies or tests must be accomplished.  Based on review of the record, and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

a)  Please identify (by medical diagnosis) each low back and left arm disability entity found. 

b)  Please identify the likely etiology for each low back and left arm disability entity diagnosed.  Specifically, is it at least as likely as not (a 50 percent or better probability) that such is related to the Veteran's service, including the back and left arm complaints/findings noted in service?  The examiner is to specifically consider and address the competent Veteran's assertions regarding his in-service back and left arm symptoms and postservice continuity of such symptoms.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.  If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

2.  The AOJ should then review the record and readjudicate the Veteran's claims.  If any remain denied, issue an appropriate supplemental statement of the case and afford the Veteran and his attorney an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




